Citation Nr: 0113128	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-02-712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to January 
1946.

This appeal arises from a November 1999 rating decision of 
the Montgomery, Alabama, Regional Office (RO) that denied an 
increased evaluation for the veteran's service-connected 
post-traumatic stress disorder (PTSD), which is currently 
evaluated as 30 percent disabling.

This case was also developed on the matter of an increased 
rating for bilateral hearing loss.  A November 1999 rating 
action increased a 10 percent rating for hearing loss to 60 
percent and the veteran withdrew his appeal with regard to 
that issue later the same month.  


REMAND

During the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), became effective.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to claims 
filed on or after the date of enactment of the VCAA and to 
claims filed before the date of enactment that are not yet 
final as of the effective date of the VCAA.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(where law changes during pendency of claim, version that is 
more favorable to claimant applies unless otherwise provided 
for by VA or Congress).

Provisions of the VCAA define VA's duty to assist a claimant 
and its obligation to obtain relevant VA records in 
connection with a claim.  When he filed his claim seeking an 
increased rating for PTSD, the veteran indicated that he had 
been receiving treatment on an outpatient basis at the 
Montgomery, Alabama, VA Medical Center since 1996.  See 
Memorandum from Disabled American Veterans, dated June 14, 
1999.  Under the VCAA, VA must obtain copies of VA medical 
records.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A).  On 
remand, the RO must obtain copies of the records referred to 
by the veteran, and it must continue to seek those records 
"unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile."  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A(b)(3))

The veteran underwent a VA examination in October 1999 to 
assess the severity of his PTSD.  At that time, the examining 
VA physician commented that the veteran's condition had been 
worsening since his retirement in 1987.  However, the 
examining VA physician indicated that the veteran's medical 
records had not been available at the time of the 
examination.  In Green v. Derwinski, 1 Vet. App. 121, 124 
(1991), the Court stated:  "[F]ulfillment of the statutory 
duty to assist here includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  See also 38 C.F.R. § 4.1 (2000) (it is 
essential in evaluation of each disability that such 
disability be viewed in relation to its history); cf. 
38 C.F.R. § 4.2 (2000) (rating specialist must interpret 
examination reports in light of whole recorded history and 
must return report that is not supported by sufficient 
detail).  Moreover, the examination report does not contain 
sufficient detail to evaluate the PTSD.  A January 2000 
deferred rating decision reflects that Montgomery VA Medical 
Center records from 1996 were to be requested.  There is no 
indication in the claims folder that this was accomplished.   

To ensure full compliance with all obligations to assist the 
appellant and with all due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must obtain copies of 
outpatient treatment records for treatment 
of the veteran's PTSD from 1996 to the 
present time from the Montgomery, Alabama, 
VA Medical Center.
2.  The RO must schedule the veteran 
for the conduct of a complete and 
thorough VA examination to assess the 
current nature of his service-connected 
PTSD.  All pertinent examinations 
should be conducted at this time.  The 
veteran's claims folder must be made 
available to the examining physician.  
The examining VA physician should 
review the veteran's claims folder and 
his entire medical history and should 
describe the symptoms relating to the 
veteran's PTSD.  He should also discuss 
the veteran's symptoms and severity of 
PTSD in light of the factors described 
in VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.130, DC 
9411 (2000).  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Pursuant to the VCAA, the RO must 
provide the appellant with the 
appropriate notice of all statutory and 
regulatory provisions relating to the 
claim, including those laws and 
regulations pertaining to the newly 
enacted VCAA and to his claim for an 
increased rating. 

5.  Following completion of the above 
development, the RO must review the 
entire evidentiary record in order to 
determine whether the veteran's claim 
for an increased rating for his service-
connected PTSD may be granted.  If the 
decision remains adverse to the 
claimant, the claimant and his 
representative must be furnished with a 
supplemental statement of the case.  The 
case should thereafter be returned to 
the Board for further review, as 
appropriate.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2000).  As noted, the 
veteran is free to submit additional evidence.  See 38 C.F.R. 
§ 3.103(a) (2000); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


